UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 02-4519



UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,

             versus


JERMEER   MARSHALL,      a/k/a     Jermere     Yohonn
Marshall,

                                                  Defendant -   Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CR-00-60)


Submitted:    January 31, 2003               Decided:   February 25, 2003


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Davis, Charlottesville, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Ray B. Fitzgerald, Jr., Assistant
United States Attorney, James R. Faucher, Third-Year Law Intern,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jermeer Marshall pled guilty pursuant to a written plea

agreement to one count of possession with intent to distribute not

more than fifty grams of crack cocaine, in violation of 21 U.S.C.

§ 841(a) (2000). Marshall was sentenced to 262 months imprisonment.

He appeals the district court’s denial of his motion to withdraw

his guilty plea.   We affirm.

     We review the denial of a motion to withdraw a guilty plea for

abuse of discretion.   United States v. Ubakanma, 215 F.3d 421, 424

(4th Cir. 2000). Marshall must present a “fair and just” reason for

withdrawing his guilty plea. Fed. R. Crim. P. 32(e); United States

v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).   Based on the factors

set forth in Moore, we find the district court did not abuse its

discretion in denying the motion to withdraw his guilty plea.

Accordingly, we affirm Marshall’s conviction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2